UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6892


GARY BUTERRA WILLIAMS,

                       Petitioner – Appellant,

          v.

RICHMOND CIRCUIT COURT,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00055-HEH)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary    Buterra      Williams         appeals      the    district        court’s

order    denying      his       motion     to       reconsider        the     court’s    order

remanding      his    state      prosecution          to   state       court.       We    have

reviewed the record and find no reversible error.                               Accordingly,

we   affirm    the    district      court’s          order.       To    the     extent    that

Williams sought to challenge the state court judgment under 28

U.S.C. § 2255 (2012), he is not entitled to relief pursuant to

that statute.         See 28 U.S.C. § 2255 (providing remedies for a

motion     attacking        a    federal        conviction       and        sentence).      We

dispense      with    oral       argument        because        the    facts     and     legal

contentions     are    adequately        presented         in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                                2